DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16 October 2020 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “Applicant has amended pending Claim 1 to recite a resting pillow having (i) two retractable and extendable headphones, and (ii) a microphone embedded in the resting pillow. The cited prior art does not disclose this combination of recited elements, and it would not have been obvious to person of ordinary skill in the art to make such a combination from the cited references. In the 4/16/2020 Office Action, the Examiner, in addressing previously-pending Claim 7, pointed out that Laycock teaches that "one or more of the earbuds 102 may be replaced with an audio input device" and that in at least one embodiment, "one of the two illustrated earbuds 102 is an audio output device for positioning in, on or near a user's ear while the other illustrated earbud 102 is instead an audio input device such as a microphone." See, Id., p. 5. But Laycock does not teach the combination of two earbuds and a microphone. Instead, Laycock teaches either two earbuds or one earbud and one microphone. Laycock does not contemplate the combination of two 8GEF/Is earbuds plus a microphone likely because the disclosure is focused on a docking station, with limited space, that is insertable into a headrest fixedly attached to a chair. Because Laycock teaches substituting a microphone for one the disclosed earbuds, Laycock actually teaches away from incorporating the combination of two headphones and a microphone into a resting pillow, as recited in Claim 1. Therefore, independent claim 1 and dependent claims 2-4 and 7-11 are allowable over the cited prior art for at least this reason,” the Examiner respectfully disagrees. The abstract of Laycock explicitly discloses “An audio docking station may include one or more 
Regarding Applicant’s argument that “Claim 8 recites a resting pillow "wherein at least the first headphone is connected to an extension having a non-linear shape along its length, wherein said extension is extendable from and retractable into a channel inside of the pillow body having a non- linear shape along its length that at least approximates the non-linear shape of the extension." The cited references do not disclose or render obvious a channel inside of a resting pillow having a non-linear shape along its length that at least approximates a non-linear shape along the length of an extension connected to a headphone. Therefore, claims 8-10 are allowable for this additional independent reason,” the Examiner disagrees and points to the rejection of claims 8 and 21 for further detailed evidence as to why this limitation is taught by the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radke (US 2019/0223602) hereinafter referred to as Radke, in view of Laycock et al. (US 2013/0238829) hereinafter referred to as Laycock.
Regarding Claim 12: Radke discloses a resting pillow (neck rest 12 mountable to a headrest; see Figs. 1-6 of Radke), comprising: an elongated, approximately circular pillow body (see the pillow body of neck rest 12 being approximately circular in Figs. 1-6 of Radke) configured to at least partially surround the neck of a human (see paragraph [0018] of Radke which discloses “the neck rest 12 receives a neck of a person such that the inwardly facing surface 20 abuts the person’s neck”), said pillow body having first and second end portions that terminate opposite ends of the pillow body (see terminal ends of the neck rest 12 shown in Figs. 1-6).
Laycock discloses a [headrest] (Reference number 1900 in Figure 29 of Laycock), comprising: an elongated, approximately circular pillow body (see the approximately circular cross section of the elongated head rest 1900 as shown in Fig. 29 of Laycock) …said pillow body having first and second end portions that terminate opposite ends of the pillow body (see Fig. 29 of Laycock); at least a first headphone that is retractable toward and extendable from said first end portion (earbud 1902 of Laycock extended through openings 1950 as discussed in paragraph [0181] of Laycock); a flexible and resilient extension connected to the first headphone (see the cord attached to each of the headphones 1902 of Laycock being considered extensions), the extension being temporarily deformable when an external force is applied thereto (cords for headphones are temporarily deformable when an external 
One having ordinary skill in the art at the time the invention was filed would find it obvious to combine the teachings of Radke and Laycock to form an approximately circular pillow configured to at least partially surround the neck of a human and comprising a first headphone that is retractable toward and extendable from said first end portion; and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input signals for the purpose of enabling wireless connection of a personal device to the pillow of Radke for ease of listening to an audio output from the personal device (see at least the abstract of Laycock) while traveling.
Regarding Claim 13: Radke in view of Laycock make obvious the resting pillow of claim 12, wherein the extension is semi-rigid (via at least a connecting portion of the headphone to the cord considered semi-rigid).  4 GEF/Is Application No.: 16/021,406 Docket No.: 17609-000002-US 
Regarding Claim 14: Radke in view of Laycock make obvious the resting pillow of claim 12, wherein the extension comprises a non-linear shape along the length of the extension when not under an external force. The Examiner points to Radke, which pillow 
Regarding Claim 15: Radke in view of Laycock make obvious the resting pillow of claim 14, where the non-linear shape includes one or more curves (see the rejection of Claim 14 and note the curved body of Radke making obvious a channel comprising one or more curves).  Alternatively, a cord/cable is capable of being positioned in a curved shape.
Regarding Claim 16: Radke in view of Laycock make obvious the resting pillow of claim 15, wherein the non-linear shape is approximately an S-shape. When retracted from the pillow body of Radke as modified by Laycock the cord of the earbuds may naturally form an S-shape when an external force is not being applied.
Regarding Claim 17:
Regarding Claim 18: Radke in view of Laycock make obvious the resting pillow of claim 12, wherein the extension is configured to cooperate with the channel to hold the headphone in a seated position when the extension is retracted into the channel (see Fig. 29 and paragraph [0181] of Laycock and note that since the openings 1950 are configured to allow the earbuds to pass through, retracting of the cords of the earbuds to a certain extent would place the earbud in a seated position within the opening).  
Regarding Claim 19: Radke in view of Laycock make obvious the resting pillow of claim 18, wherein the seated position is within a hollow portion of the first end portion (opening 1950 of Laycock).5 GEF/Is Application No.: 16/021,406 Docket No.: 17609-000002-US  
Regarding Claim 20: Radke in view of Laycock make obvious the resting pillow of claim 12, wherein the extension is configured to temporarily deform in response to a pulling force applied to the headphone away from the first end portion (an external pulling force applied to a headphone would obviously cause some sort of temporary deformation to the cord).  
Regarding Claim 23: Radke in view of Laycock make obvious the resting pillow of claim 12, wherein the extension is configured to cooperate with the channel to hold the headphone in a seated position when the extension is retracted into the channel and to temporarily deform in response to a pulling force on the headphone away from the first end portion (see Fig. 29 and paragraph [0181] of Laycock and note that since the openings 1950 are configured to allow the earbuds to pass through, retracting of the cords of the earbuds to a certain extent would place the earbud in a seated position within the opening). Note that a pulling force on a headphone will naturally cause the cord to temporarily deform. 

Claims 1-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radke in view of Laycock further in view of Hardman (US 2017/0069318), hereinafter referred to as Hardman.
Regarding Claim 1: Radke discloses a resting pillow (neck rest 12 mountable to a headrest; see Figs. 1-6 of Radke), comprising: an elongated, approximately circular pillow body (see the pillow body of neck rest 12 being approximately circular in Figs. 1-6 of Radke) configured to at least partially surround the neck of a human (see paragraph [0018] of Radke which discloses “the neck rest 12 receives a neck of a person such that the inwardly facing surface 20 abuts the person’s neck”), said pillow body having first and second end portions that terminate opposite ends of the pillow body (see terminal ends of the neck rest 12 shown in Figs. 1-6).
Laycock discloses a [headrest] (Reference number 1900 in Figure 29 of Laycock), comprising: an elongated, approximately circular pillow body (see the approximately circular cross section of the elongated head rest 1900 as shown in Fig. 29 of Laycock) …said pillow body having first and second end portions that terminate opposite ends of the pillow body (see Fig. 29 of Laycock); a first headphone that is retractable into and extendable from said first end portion (earbud 1902 of Laycock extended through openings 1950 as discussed in paragraph [0181] of Laycock); a second headphone that is retractable into and extendable from said second end portion (earbud 1902 of Laycock extended through openings 1950 as discussed in paragraph [0181] of Laycock); and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input signals (see paragraph [0107] of Laycock which teaches “the power supply in whatever form may be used to power a wireless component such as a wireless transmitter, receiver, or transceiver” and paragraph [0105] of Laycock which teaches “The wireless receiver may replace a physical audio jack or connector, and can receive 
Radke does not disclose a first headphone that is retractable toward and extendable from said first end portion; a second headphone that is retractable toward and extendable from said second end portion; a microphone embedded in the pillow body and configured to receive external audio information; and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input signals.
Laycock teaches a headrest for supporting a user’s head or neck but does not disclose a pillow configured to at least partially surround the neck of a human or microphone embedded in the pillow body and configured to receive external audio information.
 Hardman teaches a microphone embedded in a pillow for enabling wireless communication with other devices (see at least the abstract, paragraph [0001], and claim 1 of Hardman). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to combine the teachings of Radke and Laycock to form an approximately circular pillow configured to at least partially surround the neck of a human and comprising a first headphone that is retractable toward and extendable from said first end portion a second headphone that is retractable toward and extendable from said second end portion; and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input 
Regarding Claim 2: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein the input signals are wireless signals representative of audio data (see paragraph [0105] of Laycock which teaches “The wireless receiver may replace a physical audio jack or connector, and can receive wireless audio signals transmitted from an audio device (not shown).  In one embodiment, the audio docking station 300 can act as a relay for audio signals.  In particular, the audio signals received by the audio input 304 may be relayed to a set of wireless earbuds 302 using a wireless transmitter 320 of the audio docking station 300.  The wireless earbuds 302 may include a wireless receiver 308 that receives signals directed from the wireless transmitter 320.”).
Regarding Claim 3: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein said communication device is an electronic transceiver configured to receive wireless signals from the external source of input signals and to transmit wireless signals to the external source of input signals (see paragraph [0105] of Laycock which teaches “The wireless receiver may replace a physical audio jack or connector, and can receive wireless audio signals transmitted from an audio device (not shown).  In one embodiment, the audio docking station 300 can act as a relay for audio signals.  In particular, the audio signals received by the audio input 304 may be relayed to a set of wireless earbuds 302 using a wireless transmitter 320 of the audio docking 
Regarding Claim 4: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein said communication device is a personal portable electronic device (see paragraph [0026] of Laycock which discloses “According to one aspect that may be combined with any one or more other aspects or embodiments herein, a portable electronic device is a telephone, a music player, an e-reader, a gaming console, a camera, a laptop computer, a netbook, a tablet, a video camera, a USB device, an external hard drive, a GPS device, a projector, a singing or karaoke machine, a portable radio two-way communication device, an optical disk player, a video player, a Dictaphone, a personal digital assistant, a calculator, a pager, a time piece, a radio alarm clock, or an accessory for an electronic device.”).
Regarding Claim 7:  Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein said electronic communication device is an electronic transceiver configured to receive wireless signals from the external source of input signals and to transmit wireless signals representative of the external audio information to the external source of input signals (see paragraph [0105] of Laycock which teaches “The wireless receiver may replace a physical audio jack or connector, and can receive wireless audio signals transmitted from an audio device (not shown).  In one embodiment, the audio docking station 300 can act as a relay for audio signals.  In particular, the audio signals received by the audio input 304 may be relayed to a set of wireless earbuds 302 using a wireless transmitter 320 of the audio docking station 300.  The wireless earbuds 302 may include a wireless receiver 308 that receives signals directed from the wireless transmitter 320.”).
Regarding Claim 8: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein at least the first headphone is connected to an 
Regarding Claim 9: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 9, wherein the extension is semi-rigid (via at least a connecting portion of the headphone to the cord considered semi-rigid).  
Regarding Claim 10: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 8, wherein the extension is configured to hold the first headphone against a human user's ear when the first headphone is extended from the pillow body (the intended use of Laycock’s headphones are to be placed on/in a human user’s ear, therefore the extension would not prevent the headphones from being held within the user’s ear). The Examiner notes that since the specification and claims lack any real 
Regarding Claim 11: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 1, wherein the first end portion has a hollow end portion configured to seat the first headphone when it is retracted into the pillow body (see paragraph [0181] of Laycock which states “In one embodiment, the secondary openings 1950 may be on opposing sides of the headrest 1900, or in another suitable location so as to allow earbuds 1902 of the audio docking station to be extended therethrough.  From such a position, the earbuds 1902 can be positioned inside or on the ears of a user of the chair 1905”).  
Regarding Claim 21: Radke discloses a resting pillow (neck rest 12 mountable to a headrest; see Figs. 1-6 of Radke), comprising: an elongated, approximately circular pillow body (see the pillow body of neck rest 12 being approximately circular in Figs. 1-6 of Radke) configured to at least partially surround the neck of a human (see paragraph [0018] of Radke which discloses “the neck rest 12 receives a neck of a person such that the inwardly facing surface 20 abuts the person’s neck”), said pillow body having first and second end portions that terminate opposite ends of the pillow body (see terminal ends of the neck rest 12 shown in Figs. 1-6).
Laycock discloses a [headrest] (Reference number 1900 in Figure 29 of Laycock), comprising: an elongated, approximately circular pillow body (see the approximately circular cross section of the elongated head rest 1900 as shown in Fig. 29 of Laycock) …said pillow body having first and second end portions that terminate opposite ends of the pillow body (see Fig. 29 of Laycock); a first headphone that is retractable into and extendable from said first end portion (earbud 1902 of Laycock extended through openings 1950 as discussed in paragraph [0181] of Laycock); 
Radke does not disclose a first headphone that is retractable toward and extendable from said first end portion; a second headphone that is retractable toward and extendable from said second end portion; a microphone embedded in the pillow body and configured to receive external audio information; and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input signals or a microphone embedded in the pillow.
Laycock teaches a headrest for supporting a user’s head or neck but does not disclose a pillow configured to at least partially surround the neck of a human or microphone embedded in the pillow body and configured to receive external audio information or a microphone embedded in the pillow.
Hardman teaches a microphone embedded in a pillow for enabling wireless communication with other devices (see at least the abstract, paragraph [0001], and claim 1 of Hardman). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to combine the teachings of Radke and Laycock to form an approximately circular pillow configured to at least partially surround the neck of a human and comprising a first headphone that is retractable toward and extendable from said first end portion a second headphone that is retractable toward and extendable from said second end portion; and an electronic communication device incorporated in the pillow body that is in communication with said first headphone and an external source of input signals for the purpose of enabling wireless connection of a personal device to the pillow of Radke for ease of listening to an audio output from the personal device (see at least the abstract of Laycock) while traveling. Additionally, one having ordinary skill in the art 
Regarding Claim 22: Radke in view of Laycock and Hardman make obvious the resting pillow of claim 21, wherein the extension has a non-linear shape along its length when not under an external force and the channel has a non- Application No.: 16/021,406 Docket No.: 17609-000002-USlinear shape along its length that at least approximates the non-linear shape of the extension. (see Fig. 29 showing a non-linear wire which is extendable from and retractable into a channel inside of the pillow body and see the openings 1950 receiving the wire as described in at least paragraph [0181] of Laycock). Paragraph [0181] of Laycock states “the secondary openings 1950 may be on opposing sides of the headrest 1900 […] to allow earbuds 1902 of the audio docking station to be extended therethrough. From such a position, the earbuds 1902 can be positioned inside or on the ears of a user of the chair.” Although Laycock does not explicitly show a channel for receiving the cord of the headphones, the description in paragraph [0181] makes it clear that the inside of the headrest comprises some sort of channel for receiving the headphones and cord. Additionally, the Examiner points to Radke, which pillow is curved in shape. To combine the teachings of Laycock and Radke the curved pillow/headrest would comprise a non-linear channel for receiving the cord of the headphones since the pillow is curved and having the headphones positioned at the end would result in the channel being non-linear.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476.  The examiner can normally be reached on M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619